department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi branch spro-120317-00 uilc internal_revenue_service national_office chief_counsel_advice memorandum for jody tancer associate area_counsel brooklyn lmsb cc lm fsh brk from associate chief_counsel passthroughs and special industries cc psi subject lease_strip transaction inflated basis - transferee_liability this memorandum responds to your request for nontaxpayer specific chief_counsel_advice chief_counsel_advice is not binding on examination or appeals this document is not to be used or cited as precedent issue sec_1 does the transaction under the facts described below lack economic_substance can the shareholders of a a corporation be held liable as transferees for a’s tax_liability resulting from a’s gain on the sale of appreciated assets conclusion sec_1 yes on these facts there is no objective economic_substance or business_purpose for the formation of the sale and lease backs and subsequent sale of the right to receive lease payments the distribution rendered a insolvent under the relevant state law the distribution would be fraudulent as to other creditors in a fact specific case if so the shareholders may be transferees under the laws of such state in addition the shareholders may be transferees under the trust fund doctrine as they received a distribution from their corporation rendered the corporation insolvent facts we understand that the following hypothetical situation is representative of the type of factual situations that are being confronted by the leasing isp team our response is limited to these facts we caution that when you confront these or similar issues with respect to a specific taxpayer you should consider whether a field service request or a technical_advice request is needed corporation c1 purchases equipment from unrelated corporations for approximately dollar_figurem the equipment is then leased to unrelated end-users one month later partnership p1 purchases the equipment subject_to the leases from c1 for dollar_figurem p1 issues a full recourse promissory note for the entire purchase_price on the same day p1 leases the equipment back to c1 c1's lease payment obligations roughly equal p1's purchase_price obligations under the note it issued to c1 on the same day p1 sells the equipment subject_to the preexisting leases and obligations to d corp for the same dollar_figurem d corp pays for the equipment with a series of notes equaling dollar_figurem d corp immediately leases the equipment back to p1 p1's payments under the lease equal d corp’s purchase_price obligations under the notes it issued to p1 approximately one month later p1 sells its right to receive the equipment lease payments from c1 to a domestic bank for dollar_figurem in cash this is roughly equivalent to the present_value of the stream of payments due under the lease this money is paid directly to c1 in payment of the bulk of the promissory note issued by p1 to c1 when p1 purchased the equipment p1 has a percent partner that is tax indifferent ie not subject_to united_states taxation this partner is allocated percent of the accelerated income two weeks later but within the same calendar_year c1 in a purported transaction under sec_351 transfers dollar_figurem to its wholly owned subsidiary sec_1 and receives shares of sec_1’s common_stock on the same day pursuant to the same purported sec_351 transaction p1 transfers to sec_1 the dollar_figurem in notes receivable issued to it by d corp and sec_1 agrees to pay an amount equal to p1's lease payment obligations due to d corp and also transferred shares of its preferred_stock to p1 the fair_market_value of these shares was dollar_figurek p1 claims a basis in the sec_1 shares of dollar_figurem sec_1 takes deductions related to the lease payment obligations two days later but still within the same calendar_year d corp sells the equipment and its rights under the master leases to an unrelated company for dollar_figurem d corp uses this amount to prepay in full the note now held by sec_1 in the following year in order to take advantage of p1’s inflated basis in the sec_1 stock created by the above-described purported sec_351 transaction a group of promoters forms a second partnership p2 by contributing dollar_figurek p2 forms company a acquisition corporation acq and contributes the dollar_figurek to acq in exchange for percent of the company’s stock acq takes out a bridge loan for dollar_figurem acq then purchases the shares of company a a for dollar_figurem in cash a which has seven shareholders has assets with a value of dollar_figurem and a basis of dollar_figurem acq then merges into a with a surviving on the same day in a purported sec_351 transaction p1 transfers of its shares of sec_1’s preferred_stock with a fair_market_value of dollar_figurek and a purported basis of dollar_figurem to a for shares of newly issued a common_stock at the same time p1 transfers its remaining shares of sec_1’s preferred_stock also with a fair_market_value of dollar_figurek and a purported basis of dollar_figurem to company b b for shares of b’s newly issued common_stock a then sells its built-in_gain assets to an unrelated corporation for dollar_figurem a realizes a capital_gain of dollar_figurem on the sale of its assets dollar_figurem is used to pay off the bridge loan that financed acq’s acquisition of the a stock the remaining dollar_figurem pays off fees and other liabilities one month later b buys the100 shares of the sec_1 stock from a for dollar_figurek a claims a dollar_figurem capital_loss dollar_figurem basis - dollar_figurek the loss helps to offset the gain realized from the sale of the assets a few months later sec_1 redeems its shares of stock from b for dollar_figurek b claims a capital_loss of dollar_figurem dollar_figurem basis in the shares received from p1 dollar_figurek basis in the shares purchased from a - dollar_figurek accordingly at the end of this complex series of transactions c1 is once again the percent owner of sec_1 law and analysi sec_1 lack of economic_substance a transaction that is entered into primarily for the purpose of tax reduction and that has no economic or commercial objective to support it is a sham and is without effect for federal_income_tax purposes 64_tc_752 752_f2d_89 4th cir 435_us_561 when a transaction is treated as a sham the form of the transaction is disregarded and the proper tax treatment of the parties to the transaction is determined to be respected a transaction must have economic_substance separate and be distinct from the economic benefit achieved by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha v commissioner 87_tc_1087 acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined acm partnership f 3d pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir 81_tc_184 aff'd in part and rev'd in part 752_f2d_89 4th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite see also notice_95_53 1995_2_cb_334 all of the facts and circumstances surrounding the transactions must be considered no single factor will be determinative courts will respect the taxpayer’s characterization of the transactions if there is a bona_fide transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped primarily by tax_avoidance features that have meaningless labels attached see 435_us_561 909_f2d_1360 9th cir recently the service was successful in showing that a series of prearranged transactions involving the purchase and sale of debt instruments in an attempt to shift accelerated installment_sale gain to a tax-neutral partner and manufacture a loss for another partner lacked economic_substance 157_f3d_231 in acm partnership the commissioner argued that the purchase and sale of debt instruments were prearranged and predetermined devoid of economic_substance and lacking in economic reality the court found that the taxpayer desired to take advantage of a loss that was not economically inherent in the object of the sale but which the taxpayer created artificially through the manipulation and abuse of the tax laws the court also stated that the tax law requires that the intended transactions have economic_substance separate and distinct from economic benefit achieved primarily by tax reduction it held that the transaction lacked economic_substance and therefore that the taxpayer was not entitled to the claimed deductions the opinion demonstrates that the court will disregard a series of otherwise legitimate transactions where the commissioner is able to show that the facts when viewed as a whole have no economic_substance see rev_rul 1999_13_irb_3 because lease-in lease-out transactions have no economic_substance a u s taxpayer could not take deductions for rent or interest_paid or incurred in connection with the transaction see also 113_tc_214 ups of am v commissioner tcmemo_1999_268 winn-dixie v commissioner t c no while the profit potential or economic risk relative to the expected tax_benefit necessary to meet the objective economic_substance test has not been quantified a reasonable prospect or possibility for profit is required see horn f 2d pincite n rice’s toyota world inc t c pincite nominal or de_minimis profit potential does not imbue a transaction with economic_substance 364_us_361 912_f2d_736 4th cir rev’g ustc cch e d n c 103_tc_29 94_tc_738 84_tc_412 on these facts there is no objective economic_substance or business_purpose for the formation of the sale and leasebacks and subsequent sale of the right to receive lease payments in a taxpayer specific case however factual development will have to support this position if factual development supports that the primary purpose of the transaction was the creation of tax benefits and that the sale-leasebacks have no economic_substance then p1 has no basis in the assets and obligations it purportedly transferred to sec_1 in exchange for stock if the facts show the following then the argument that the transaction lacks economic_substance is strengthened cid cid cid cid whether the transaction which could reasonably be expected to be tax- neutral over its normal life expectancy was artificially divided into an income leg and a loss leg whether the entity that is either tax-exempt or not subject_to u s taxation if it exists effectively exits from the transaction leaving the loss generated by this transaction to be recognized by a u s taxpayer to utilize against other income whether the u s taxpayer is at no time exposed to any significant risk of economic loss as a result of the transaction and at no time had a significant opportunity to earn an economic profit as a result of the transaction and whether the u s taxpayer does not provide any detailed explanation of its tax-independent motivation for entering into the transaction it should also be determined whether the parties followed a pre-determined plan in carrying out the above-described steps such a plan could establish that they had no regard for the economic implications of the steps but rather intended to pursue the steps primarily to receive the resulting tax benefits in addition you should develop facts that show the relationships between the parties and demonstrate whether there are prearrangements between them so as to establish that there is no economic_substance to the transaction we also recommend that you attempt to obtain information regarding the following cid cid cid any information or correspondence that the participants controlled or crafted the role of the other participants it is possible that the other participants in the transaction required and maintained written assurances and that such information or correspondence would establish that the transaction was prearranged and controlled if this can be affirmatively established eg from interviews or documents concerning the transaction it may be used to establish actual effective_control see hall v commissioner supra see also unger v united_states u s t c p big_number n d tex because the taxpayer’s lease-in_lease-out_transaction lacked economic_substance a relevant factor in evaluating a sale-leaseback transaction’s economic_substance was whether the buyer lessor had experience in leasing or dealing with assets of the type at issue who hired and compensated the appraiser s who computed the residual_value of the equipment how was the transaction reported for financial statement purposes cid what was c1’s projected pre-tax economic profit and its cost of investing in the transactions dependent upon the analysis set forth above if the lease_stripping portion of the transaction lacks economic_substance then p1 would not be able to claim a basis in the assets that it transfers in a purported sec_351 transaction to sec_1 transferee_liability p2 transfers 20k to acq in exchange for percent of acq’s common_stock acq a transitory company borrow sec_80m from an unrelated bank in order to buy percent of the a stock from its original shareholders acq transfers the 80m to the a shareholders in exchange for their stock then merges into a with a surviving a thus assumes the 80m liability to the unrelated bank shortly thereafter a sells its assets to an unrelated party for 83m and uses the 83m to pay off the bank loan and to satisfy other liabilities thus a was left with minimal remaining assets these events render a insolvent in that it had insufficient assets to satisfy the tax_liability generated by the sale of its appreciated assets the 80m transfer to the original a shareholders in exchange for their stock can be characterized in two ways on the one hand it can be characterized as a redemption distribution and hence a transfer to the original shareholders since the payments had their source in a because they were derived from an 80m obligation taken on and satisfied by a see 217_f3d_1117 9th cir alternatively the transfer may be characterized as a liquidation ie a de_facto_liquidation distribution and hence a transfer by a to its original shareholders since a has no assets business activity or ability to satisfy its liabilities after it used the proceeds from the sale of its assets to pay off the loan and other obligations see sec_1_332-2 redina v commissioner tcmemo_1996_392 more specifically as the shareholders and not a may be held liable for the tax we must next consider whether transferee_liability can be asserted sec_6901 provides a procedure through which the service may collect from a transferee of assets unpaid taxes owed by the transferor of the assets if a basis exists under applicable state law or equity for holding the transferee liable 111_tc_172 and 100_tc_180 a transferee’s liability may be established either at law or in equity 37_tc_945 sec_6901 does not create the liability of a transferee but is a secondary method for enforcement of the existing liability of the transferor 57_tc_680 although sec_6901 provides a method by which to collect the tax state law determines the existence and extent of the liability of a transferee 93_tc_475 nicholson v commissioner tcmemo_1984_299 70_tc_373 aff’d in part dismissed in part 688_f2d_815 2d cir and 61_tc_424 in the case of a shareholder liability may arise in equity based on court decisions applying the trust fund doctrine or at law based on state statutes such as the uniform fraudulent transfer act or on both c d construction corp v 451_f2d_470 4th cir 305_f2d_664 2d cir applying the law of fraudulent transfers in general shareholders who receive a liquidating_distribution from a corporation that subsequently winds up its affairs and dissolves without paying a federal_income_tax liability have been held to be transferees under the trust fund doctrine 64_tc_797 commercial finance co v commissioner tcmemo_1968_229 foster v commissioner tcmemo_1967_224 the trust fund doctrine is an equitable principle that contemplates that assets of a dissolved corporation are held in trust for the benefit of the creditors of the corporation in re mortgageamerica corp 714_f2d_1266 5th cir and 56_tc_447 the trust fund doctrine makes a shareholder liable as a transferee following any distribution after which the transferor is insolvent 367_f2d_828 ct_cl the distribution may include a redemption of stock see 134_f2d_538 8th cir holding shareholders who redeemed their stock under an employee stock repurchase_agreement were transferees the most common instance of transferee_liability based on the trust fund doctrine is that asserted against the shareholders of a corporation which has been liquidated by transferring assets to its shareholders in that situation the shareholders are jointly and severally liable to the extent of the assets received for unpaid taxes of the corporation 25_tc_1333 rev’d on other grounds 247_f2d_864 6th cir the courts look to the substance of a transaction in determining whether it was a liquidating_distribution even though executed under the guise of a sale d’agostino v commissioner tcmemo_1973_202 in order to impose liability under the trust fund doctrine the transfer must be made after the tax_liability accrued the tax must still be unpaid and the transferor must be liable for the tax pasadena ent clinic p s v commissioner tcmemo_1996_448 this is true even though the transferor’s tax_liability was not finally determined at the time of the transfer 28_tc_54 in the case of federal taxes the liability becomes due as of the due_date of the return hagaman t c pincite pert v commissioner tcmemo_1997_150 in addition the transferor must be insolvent at the time of the transfer or rendered insolvent by the transfer 351_f2d_1 2d cir in the instant case the original seven shareholders received a distribution of 80m for their stock this distribution rendered a insolvent you must look to the relevant state law to determine whether the distribution would be fraudulent as to other creditors in a fact specific case if so the shareholders may be transferees under the laws of the state in addition the shareholders may be transferees under the trust fund doctrine since they received a distribution from their corporation that rendered the corporation insolvent please call if you have any further questions by _____________________________ harve m lewis chief branch office of the associate chief_counsel passthroughs and special industries
